                                                                                        Rev 12/01/18

                             LOCAL BANKRUPTCY FORM 3015-1

                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

     IN RE:                                           CHAPTER 13
        JAMES SIMMONS                                 CASE NO.: 5–bk–19–01991-RNO
        KEISHA SIMMONS
                                                      ☐ ORIGINAL PLAN
                                                      1st AMENDED PLAN (Indicate 1st, 2nd, 3rd,
                                                      etc.)

                                                           Number of Motions to Avoid Liens
                                                      1    Number of Motions to Value Collateral

                                      CHAPTER 13 PLAN

                                            NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of the
following items. If an item is checked as “Not Included” or if both boxes are checked or if
neither box is checked, the provision will be ineffective if set out later in the plan.

 1    The plan contains nonstandard provisions, set out in § 9,       ☒ Included     ☐ Not
      which are not included in the standard plan as approved by                     Included
      the U.S. Bankruptcy Court for the Middle District of
      Pennsylvania.
 2    The plan contains a limit on the amount of a secured claim,     ☒ Included     ☐ Not
      set out in § 2.E, which may result in a partial payment or no                  Included
      payment at all to the secured creditor.
 3    The plan avoids a judicial lien or nonpossessory,               ☐ Included     ☒ Not
      nonpurchase- money security interest, set out in § 2.G                         Included

                           YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a
timely written objection. This plan may be confirmed and become binding on you without
further notice or hearing unless a written objection is filed before the deadline stated on the
Notice issued in connection with the filing of the plan.




                                                  1
Case 5:19-bk-01991-RNO          Doc 29 Filed 10/07/19 Entered 10/07/19 12:50:36                   Desc
                                Main Document    Page 1 of 6
                                                                                        Rev 12/01/18
1. PLAN FUNDING AND LENGTH OF PLAN.

   A. Plan Payments From Future Income
          1. To date, the Debtor paid $ 471.00 Debtor shall pay to the Trustee for the
              remaining term of the plan the following payments. If applicable, in addition to
              monthly plan payments, Debtor shall make conduit payments through the
              Trustee as set forth below. The total base plan is $ 4,273.80, plus other
              payments and property stated in § 1B below:

   Start              End             Plan           Estimated         Total           Total
  mm/yyyy            mm/yyyy        Payment           Conduit         Monthly        Payment
                                                     Payment          Payment        Over Plan
                                                                                       Tier

   5/2019          10/2019       Click or tap here Click or tap here Total Paid to
                                                                                       $471.00
  (Month 1)       (Month 6)       to enter text.    to enter text.      Date:

   11/2019         4/2022
                                    $126.76            $0.00          $126.76         $3,802.80
  (Month 7)      (Month 36)

                                                                           Total      $4,273.80
                                                                       Payments:

           2. If the plan provides for conduit mortgage payments, and the mortgagee notifies
              the Trustee that a different payment is due, the Trustee shall notify the Debtor
              and any attorney for the Debtor, in writing, to adjust the conduit payments and
              the plan funding. Debtor must pay all post-petition mortgage payments that
              come due before the initiation of conduit mortgage payments.

           3. Debtor shall ensure that any wage attachments are adjusted when necessary to
              conform to the terms of the plan.

           4. CHECK ONE: (☒) Debtor is at or under median income. If this line is
                         checked, the rest of § 1.A.4 need not be completed or
                         reproduced.

   B. Additional Plan Funding From Liquidation of Assets/Other

                1.     The Debtor estimates that the liquidation value of this estate is $0.
                       (Liquidation value is calculated as the value of all non- exempt assets
                       after the deduction of valid liens and encumbrances and before the
                       deduction of Trustee fees and priority claims.)

      Check one of the following two lines.




                                                 2
Case 5:19-bk-01991-RNO         Doc 29 Filed 10/07/19 Entered 10/07/19 12:50:36                   Desc
                               Main Document    Page 2 of 6
                                                                                     Rev 12/01/18
         ☐ No assets will be liquidated. If this line is checked, the rest of § 1.B need not be
           completed or reproduced

         ☒ Certain assets will be liquidated as follows:

               2.    In addition to the above specified plan payments, Debtors intended to sell
                     the property known and designated as 389 Rolling Hills Drive, East
                     Stroudsburg PA 18302. All sales shall be completed by October 31, 2020.
                     If the property does not sell by the date specified, Debtors shall either
                     amend the Plan to afford additional time or shall amend the Plan to pay
                     the liquidation value of the property over the life of the Plan. Upon sale,
                     Debtors shall pay all liens and encumbrances as well as administrative
                     expenses associated with the sale. Debtors shall retain the exempt value
                     of the property. All non-exempt property shall be paid to the Chapter 13
                     Trustee for the benefit of unsecured creditors.

               3.    Other payments from any source(s) (describe specifically) shall be paid
                     to the Trustee as follows: Click or tap here to enter text.

2. SECURED CLAIMS.

     A. Pre-Confirmation Distributions. Check one.
     ☒     None. If “None” is checked, the rest of § 2.A need not be completed or reproduced.

     B. Mortgages (Including Claims Secured by Debtor’s Principal Residence) and
        Other Direct Payments by Debtor. Check one.
     ☒     None. If “None” is checked, the rest of § 2.B need not be completed or reproduced.

     C. Arrears (Including, but not limited to, claims secured by Debtor’s
        principal residence). Check one.
     ☒     None. If “None” is checked, the rest of § 2.C need not be completed or reproduced.

     D. Other secured claims (conduit payments and claims for which a § 506
        valuation is not applicable, etc.)

     ☐     None. If “None” is checked, the rest of § 2.D need not be completed or reproduced.

     ☒     The claims below are secured claims for which a § 506 valuation is not
           applicable, and can include: (1) claims that were either (a) incurred within 910
           days of the petition date and secured by a purchase money security interest in a
           motor vehicle acquired for the personal use of the Debtor, or (b) incurred within
           1 year of the petition date and secured by a purchase money security interest in
           any other thing of value; (2) conduit payments; or (3) secured claims not
           provided for elsewhere.


                                              3
Case 5:19-bk-01991-RNO       Doc 29 Filed 10/07/19 Entered 10/07/19 12:50:36                Desc
                             Main Document    Page 3 of 6
                                                                                         Rev 12/01/18

             1. The allowed secured claims listed below shall be paid in full and their liens
                retained until the earlier of the payment of the underlying debt determined
                under nonbankruptcy law or discharge under §1328 of the Code.

             2. In addition to payment of the allowed secured claim, present value interest
                pursuant to 11 U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the
                amount listed below, unless an objection is raised. If an objection is raised,
                then the court will determine the present value interest rate and amount at
                the confirmation hearing.

             3. Unless otherwise ordered, if the claimant notifies the Trustee that the claim
                was paid, payments on the claim shall cease.

    Name of Creditor            Description of Collateral      Principal   Interest Total to be
                                                               Balance of    Rate    Paid in Plan
                                                                 Claim
Island FCU                    2005 Lexus RX 330              $500         5%       $525


     E. Secured claims for which a § 506 valuation is applicable. Check one.

     ☒        None. If “None” is checked, the rest of § 2.E need not be completed or
              reproduced.

     F. Surrender of Collateral. Check one.

     ☒        None. If “None” is checked, the rest of § 2.F need not be completed or reproduced.

     G. Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax liens.
        Check one.

     ☒        None. If “None” is checked, the rest of § 2.G need not be completed or reproduced.

3. PRIORITY CLAIMS.

   A. Administrative Claims
      1. Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed
         by the United States Trustee.

      2. Attorney’s fees. Complete only one of the following options:

          a. In addition to the retainer of $ 600.00 already paid by the Debtor, the amount of
             $3,432.00 ($3,400.00 in remaining attorney fees plus $32.00 in reimbursement of
             costs) in the plan. This represents the unpaid balance of the presumptively
             reasonable fee specified in L.B.R. 2016-2(c); or

                                                  4
Case 5:19-bk-01991-RNO          Doc 29 Filed 10/07/19 Entered 10/07/19 12:50:36                  Desc
                                Main Document    Page 4 of 6
                                                                                        Rev 12/01/18

           b. Per hour, with the hourly rate to be adjusted in accordance with the terms of the
              written fee agreement between the Debtor and the attorney. Payment of such
              lodestar compensation shall require a separate fee application with the
              compensation approved by the Court pursuant to L.B.R. 2016-2(b).

      3.    Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above. Check
                  one of the following two lines.

            ☒      None. If “None” is checked, the rest of § 3.A.3 need not be completed or
                   reproduced.

     B. Priority Claims (including, certain Domestic Support Obligations

           Allowed unsecured claims entitled to priority under § 1322(a) will be paid in full
           unless modified under §9.

                 Name of Creditor                                 Estimated Total Payment
                                                      Click or tap here to enter text.


     C. Domestic Support Obligations assigned to or owed to a governmental unit
        under 11 U.S.C. §507(a)(1)(B). Check one of the following two lines.
           ☒      None. If “None” is checked, the rest of § 3.C need not be completed or
                  reproduced.

   4. UNSECURED CLAIMS

      A. Claims of Unsecured Nonpriority Creditors Specially Classified. Check one
         of the following two lines.

           ☒      None. If “None” is checked, the rest of § 4.A need not be completed or
                  reproduced.

      B. Remaining allowed unsecured claims will receive a pro-rata distribution of
         funds remaining after payment of other classes.

   5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the
      following two lines.

           ☒      None. If “None” is checked, the rest of § 5 need not be completed or reproduced.

   6. VESTING OF PROPERTY OF THE ESTATE.

      Property of the estate will vest in the Debtor upon Check the applicable line:
         ☐ plan confirmation.


                                                 5
Case 5:19-bk-01991-RNO          Doc 29 Filed 10/07/19 Entered 10/07/19 12:50:36                 Desc
                                Main Document    Page 5 of 6
                                                                                           Rev 12/01/18
             ☐ entry of discharge.
             ☒ closing of case.

     7. DISCHARGE: (Check one)

           ☒       The debtor will seek a discharge pursuant to § 1328(a).
           ☐       The debtor is not eligible for a discharge because the debtor has previously
                   received a discharge described in § 1328(f).

     8. ORDER OF DISTRIBUTION:

     If a pre-petition creditor files a secured, priority or specially classified claim after the
     bar date, the Trustee will treat the claim as allowed, subject to objection by the Debtor.

 Payments from the plan will be made by the Trustee in the following order:
 Level 1: Adequate protection payments.
 Level 2: Debtor’s attorney’s fees.
 Level 3: Domestic Support Obligations.
 Level 4: Priority claims, pro rata.
 Level 5: Secured claims, pro rata.
 Level 6: Specially classified unsecured claims.
 Level 7: Timely filed general unsecured claims.
 Level 8: Untimely filed general unsecured claims to which the Debtor has not objected.

 9. NONSTANDARD PLAN PROVISIONS
 Include the additional provisions below or on an attachment. Any nonstandard provision
 placed elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as
 one document, not as a plan and exhibit.)

Debtors intend to pay all liens and encumbrances of 389 Rolling Hills Drive, East Stroudsburg PA
18302 through sale as described above in Paragraph 1B2. Debtors have therefore indicated that there
will be no arrearages paid through the plan nor will there be direct payment of the debts prior to sale
of the property. All debts secured by the property will be paid upon sale outside of the Plan. As there
is significant equity in the property, no adequate protection payments are required.

Dated: October 7, 2019Click or tap to enter a date.      /s/ Patrick J Best, Esq_
                                                         Attorney for Debtor

                                                         /s/ James Simmons
                                                         Debtor

                                                         /s/ Keisha Simmons
                                                         Joint Debtor

 By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor
 also certifies that this plan contains no nonstandard provisions other than those set out in § 9.



                                                   6
Case 5:19-bk-01991-RNO           Doc 29 Filed 10/07/19 Entered 10/07/19 12:50:36                    Desc
                                 Main Document    Page 6 of 6
